Appeal by defendant from a judgment of the County Court, Suffolk County (Finnerty, J.), rendered May 21,1982, convicting him of burglary in the third degree (14 counts), upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon this appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 728; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Mangano, Thompson and Boyers, JJ., concur.